Ernst & Young LLP 111 Monument Circle, Suite 2600 Indianapolis, IN46204 July 27, Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Gentlemen: We have read Item 4.01 of Form 8-K dated July 27, 2009, of Coachmen Industries, Inc. and are in agreement with the statements contained in the penultimate and last paragraphs and reference to Ernst & Young LLP in the second paragraph therein. We have no basis to agree or disagree with other statements of the registrant contained therein. Very truly yours, /s/ Ernst & Young LLP
